Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grumbles (US 2010/0313973) in view of Muir (US 6,385,796).

1. Grumbles discloses a urinal-based multiplayer gaming system (400 in Fig. 5, or 500 in Fig. 6) comprising:
a plurality of urinals (410, 420 in Fig. 5, 510 in Fig. 6), each including a respective urine sensing system, each urine sensing system configured to sense, when active, a urine stream attribute of urine collected at that urinal (Flow mechanism 220 in Figs. 4-6 estimates a volume of urine and can determine actual production amount, actual fluid weight, power generate; paragraphs 18, 20, 28-34, 38. Flow mechanism can include turbine sensors, strain gauge, one or more sensors, such as infrared beam, motion sensor, mechanism to collect the urine output and physically measure the urine though weight or volume, intoxication level, etc.; paragraphs 31-40); 

a processing system communicatively coupled to the common display and each of the urine sensing systems (The display is part of the “digital module” and therefore is inherently coupled to a processing system; paragraph 20. In addition, the system is programmed, output results over a network to a centralized server, and communicates wirelessly (e.g. Bluetooth, Wi-Fi), and therefore comprises a processing system, communicates wirelessly (e.g. Bluetooth, Wi-Fi); paragraphs 25-26, 28),
wherein the processing system is configured to:
execute a computer-implemented game responsive to urine stream attributes received from the active urine sensing systems (paragraphs 18, 20, 28-40); and
render game graphics on the common display during execution of the computer-implemented game, wherein the game graphics include, for each of the active urine sensing systems, a corresponding graphical component (display a game for the competition such as progress meter, race track with horses, or other configurations,, paragraphs 21, 27-28).
Grumbles discloses the system of claim 1 as discussed above but fails to teach each of the urine sensing systems include a collection component communicatively coupled to a sensor subsystem and the collection component includes multiple collection regions configured to momentarily capture the urine stream. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to urinal based gaming systems, Muir discloses a urinal based gaming system that measures a user’s urine level and flow pressure (col. 1:20-65). Muir 

2. Grumbles discloses the system of claim 1, wherein each of the urine sensing systems include a collection component communicatively coupled to a sensor subsystem (flow mechanism 220 is coupled to collection component/aperture 250 and collects urine 105; Figs. 3, 5-6, paragraph 18.  Furthermore, a urine collection system 

3. Grumbles discloses the system of claim 2, wherein the sensor subsystem includes at least one of: a pressure sensor, a volume flow meter, a pH sensor, a temperature sensor, a turbidity sensor, and a color sensor (flow mechanism is used to measure the volume and flow of the urine; paragraphs 18, 20, 28-40).

6. Grumbles discloses the system of claim 1, wherein the urine stream attribute is a volumetric attribute indicative of the total volume of a urine stream collected by the respective urinal during a user’s urination session (Actual production amount (e.g. in gallons or liters, actual fluid weight, paragraphs 20, 38. The amount can be an individual’s production at any given time/a user session and a total score can be produced that tracks an individual through multiple visits; paragraphs 21, 29).

8. Grumbles discloses the system of claim 1, wherein the computer implemented game is a race game and graphical components associated with each of the active urine sensing systems progress from one side of the common display to a second side of the common display (Grumbles discloses that the game can be a race game such as race track is formed in which the horses move around the track based on the urine output from each individual; paragraph 27. The individual with either the greatest quantity in a given time frame can move the individual’s horse around the track; paragraph 27. When the display device displays a track, and a horse moves along the 

9. Grumbles discloses the system of claim 1, wherein the urine stream attributes include at least one health-related attribute (track wager loss, dehydration, intoxication level; paragraphs 40, 43-44).

10. Grumbles discloses the claimed invention but fails to teach that the processing system is configured to provide a user with a reward based on an outcome of the computer implemented game. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to urinal based gaming systems, Muir discloses a urinal based gaming system that measures a user’s urine level and flow pressure (col. 1:20-65). Muir discloses that the urinal system is configured to provide a user a reward based on an outcome of the computer implemented (implemented by processor 20) game (tickets for free products, based on urine output coordinated with appropriate accuracy; abstract, col. 2:6-11). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Grumbles invention and provide a user with a reward based on an outcome of the computer implemented game in order to provide the predictable result of providing a reward to the winner of the game.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grumbles (US 2010/0313973) in view of Muir (US 6,385,796) as applied to claims 1, 10 above, and further in view of Station (US 2018/0163388).

5. Grumbles in view Muir discloses the claimed invention but fails to teach that the urine stream attribute is an accuracy attribute indicative of the closeness of an incoming urine stream to an optimum location within the respective urinal. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. As indicated above, Muir discloses a plurality of targets with pressure plates of different difficulties. Muir also discloses that the game is based on the urine output coordinated with appropriate accuracy (abstract). Therefore the game is based on the incoming accuracy of the urine stream and the locations of the plurality of targets. In an analogous art to urinal based gaming systems, Station discloses a urinal gaming system (100 in Fig. 1). Station discloses a target game with a target indicia to encourage the user to void his urine directly onto the fluid sensing region 128D (paragraphs 52). The stream accuracy indicative of the closeness of an incoming urine stream to an optimum location within the respective urinal (accuracy of the urine received as fluid sensing region 128D by measuring the pressure by the pressure 

11. Grumbles in view of Muir discloses that the processing system is configured to output results over a network (paragraphs 26, 28) but fails to teach that the processing system is configured to communicate with a mobile device over a network, and the processing system delivers the reward to the mobile device over the network. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. Station discloses a urinal gaming system in which a winner is rewarded prize (i.e. free drink; Fig. 1, paragraph 82). The reward information can be transmitted to the user’s mobile device (i.e. QR code on phone; Fig. 6) so that the user can scan the code and redeem the reward (paragraph 65-70). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Grumbles invention and configure the processing system to communicate with a mobile device over a network, and the processing system delivers the reward to the mobile device over the .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New grounds of rejection in view of Muir (US 6,385,796) have been made to address the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715